UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7835



WILLIAM LEE CRAWLEY,

                                             Petitioner - Appellant,

          versus

RON ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-639)


Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William Lee Crawley, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his 28 U.S.C. § 2254 (1988) petition.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we deny a certificate of probable cause

to appeal and dismiss the appeal on the reasoning of the magistrate

judge. Crawley v. Angelone, No. CA-95-639 (E.D. Va. Nov. 17, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1988).

                                2